Exhibit 10.1

 

EXECUTION COPY

 



 

 

 

 

U.S. $3,750,000,000

 

FIVE YEAR
CREDIT AGREEMENT

 

Dated as of June 5, 2017

 

among

 

PEPSICO, INC.,
as Borrower,

 

THE LENDERS NAMED HEREIN,

 

CITIBANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Syndication Agent,

 

CITIGROUP GLOBAL MARKETS, INC.,
JPMORGAN CHASE BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01   Certain Defined
Terms 1 Section 1.02   Computation of Time Periods 11 Section 1.03   Accounting
Terms 12 ARTICLE II  AMOUNTS AND TERMS OF THE ADVANCES 12 Section 2.01   The
Revolving Credit Advances 12 Section 2.02   Making the Revolving Credit Advances
12 Section 2.03   [Reserved] 13 Section 2.04   Fees 13 Section
2.05   Termination, Reduction or Increase of Commitments 14 Section
2.06   Repayment of Revolving Credit Advances; Extension of Termination Date 16
Section 2.07   Interest on Revolving Credit Advances 17 Section 2.08   Interest
Rate Determination 17 Section 2.09   Optional Conversion or Continuation of
Revolving Credit Advances 19 Section 2.10   Optional Prepayments of Revolving
Credit Advances 19 Section 2.11   Increased Costs 19 Section 2.12   Illegality
20 Section 2.13   Payments and Computations; Evidence of Advances 20 Section
2.14   Taxes 21 Section 2.15   Sharing of Payments, Etc. 24 Section 2.16   Use
of Proceeds 25 Section 2.17   Borrowings by Borrowing Subsidiaries 25 Section
2.18   License Agreement and CDS Data 26 Section 2.19   Defaulting Lenders 27
ARTICLE III  CONDITIONS TO EFFECTIVENESS AND LENDING 28 Section
3.01   Conditions Precedent to Effectiveness 28 Section 3.02   Conditions
Precedent to Each Revolving Credit Borrowing 29 Section 3.03   Determinations
Under Section 3.01 30 ARTICLE IV  REPRESENTATIONS AND WARRANTIES 30 Section
4.01   Representations and Warranties of the Company 30 ARTICLE V  COVENANTS OF
THE COMPANY 31 Section 5.01   Affirmative Covenants 31 Section 5.02   Negative
Covenants 33 ARTICLE VI  EVENTS OF DEFAULT 34 Section 6.01   Events of Default
34 ARTICLE VII  THE AGENT 36 Section 7.01   Appointment and Authority 36

 

i 

 



Section 7.02   Rights as a Lender 36 Section 7.03   Exculpatory Provisions 36
Section 7.04   Reliance by Agent 37 Section 7.05   Indemnification 37 Section
7.06   Delegation of Duties 38 Section 7.07   Resignation of Agent 38 Section
7.08   Non-Reliance on Agent and Other Lenders 39 Section 7.09   Syndication
Agent and Lead Arrangers 39 ARTICLE VIII  MISCELLANEOUS 39 Section
8.01   Amendments, Etc. 39 Section 8.02   Notices, Etc. 40 Section 8.03   No
Waiver; Remedies 40 Section 8.04   Costs and Expenses 41 Section 8.05   Right of
Set-off 42 Section 8.06   Binding Effect 42 Section 8.07   Assignments and
Participations 42 Section 8.08   Confidentiality 46 Section 8.09   Governing Law
46 Section 8.10   Execution in Counterparts 47 Section 8.11   Jurisdiction, Etc.
47 Section 8.12   WAIVER OF JURY TRIAL 47 Section 8.13   USA PATRIOT Act Notice
47 Section 8.14   No Fiduciary Duties 48 Section 8.15   Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 48 ARTICLE IX  GUARANTEE 49
Section 9.01   Guarantee 49 Section 9.02   Obligations Unconditional 49 Section
9.03   Reinstatement 50 Section 9.04   Subrogation 50 Section 9.05   Remedies 50
Section 9.06   Continuing Guarantee 50

 

 

 



ii 

 

 

 



Schedules   Schedule I Agent’s Address     Exhibits       Exhibit A Form of
Revolving Credit Note Exhibit B Form of Notice of Revolving Credit Borrowing
Exhibit C Form of Assignment and Assumption Exhibit D Form of Designation Letter
Exhibit E Form of Termination Letter

iii 

 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 5, 2017

 

PEPSICO, INC., a North Carolina corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and Citibank, N.A., as administrative
agent (in such capacity, the “Agent”) for the Lenders (as hereinafter defined),
agree, as of June 5, 2017, as follows:

 

PRELIMINARY STATEMENT

 

The Company has requested that the Lenders agree to extend credit to it and the
Borrowing Subsidiaries from time to time in an aggregate principal amount of up
to $3,750,000,000 for general corporate purposes of the Company and its
Subsidiaries, including but not limited to working capital, capital investments
and acquisitions.  The Lenders have indicated their willingness to agree to
extend credit to the Company and the Borrowing Subsidiaries from time to time in
such amount on the terms and conditions set forth in this Agreement.

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01     Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Act” has the meaning specified in Section 8.13.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent” has the meaning specified in the preamble.

 

“Agent’s Account” means such account as the Agent shall designate from time to
time in a notice to the Company and the Lenders.

 

“Agent’s Address” means the address or addresses on Schedule I attached hereto.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act, as amended.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic

 

 

 

Lending Office in the case of a Base Rate Advance and such Lender’s Eurodollar
Lending Office in the case of a Eurodollar Rate Advance.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Bail-In Action” has the meaning specified in Section 8.15.

 

“Bail-In Legislation” has the meaning specified in Section 8.15.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)       the rate of interest in effect for such day as publicly announced from
time to time by Citibank, N.A. in the United States as its “base rate”, and
notified to the Company at its request (it being understood and agreed that such
base rate is a rate set by Citibank, N.A. based on various factors and is used
as a reference point for pricing some loans);

 

(b)       the Federal Funds Rate plus 0.50%; and

 

(c)       the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a).

 

“Borrower” means the Company (both as a Borrower and as a guarantor under
Article IX of Advances made to the Borrowing Subsidiaries) and each Borrowing
Subsidiary.

 

“Borrowing” means a Revolving Credit Borrowing.

 

“Borrowing Subsidiary” means any Subsidiary of the Company, as to which a
Designation Letter has been delivered to the Agent and as to which a Termination
Letter has not been delivered to the Agent in accordance with Section 2.17.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of the Agent’s Address or in New York, New York and if such
day relates to a Eurodollar Rate Advance, it shall also mean a day on which
dealings are carried on by and between banks in the London interbank eurodollar
market.

 

“CDS Data” has the meaning specified in Section 2.18(a).

 

“Change in Law” has the meaning specified in Section 2.14(d).

 

“Commitment” means, with respect to any Lender, such Lender’s obligations to
make Revolving Credit Advances. Such Lender’s Commitment shall be the amount set
forth opposite such Lender’s name on Schedule I to the Letter Agreement or, if
such Lender has entered into any Assignment and Assumption, set forth for such
Lender in the Register maintained by the Agent pursuant to Section 8.07(c), as
such amount may be reduced pursuant to Section 2.05(a) or increased pursuant to
Section 2.05(c).

 

“Communications” has the meaning specified in Section 8.02(b).

 

2 

 

“Company” has the meaning specified in the preamble.

 

“Confidential Information” means information that the Company furnishes to the
Agent or any Lender, but does not include any such information (x) that is or
becomes generally available to the public other than by the Agent or any Lender
in violation of this Agreement or (y) that is or becomes rightfully available to
the Agent or such Lender from a source other than the Company which the Agent or
such Lender had no reason to believe had any confidentiality or fiduciary
obligation to the Company with respect to such information.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Restricted Subsidiaries (less applicable depreciation, amortization, and other
valuation reserves), less all current liabilities (excluding intercompany
liabilities) and all intangible assets of the Company and its Restricted
Subsidiaries, all as set forth on the most recent consolidated balance sheet of
the Company and its Restricted Subsidiaries, prepared in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Credit Default Swap Spread” means, for any Interest Period, the rate per annum
equal to the credit default swap mid-rate spread of the Company interpolated
from the date of determination to the latest Termination Date then in effect
(or, if the period from such date of determination to the latest Termination
Date then in effect is less than one year, then the one-year credit default swap
mid-rate spread of the Company), as provided to the Agent by Markit on the
second Business Day prior to the first day of such Interest Period; provided
that the Credit Default Swap Spread shall in no event be less than 0.10% or
greater than 0.75% and provided, further, that the Credit Default Swap Spread
shall be deemed to be 0.75% from and after the latest Termination Date then in
effect. If for any reason Markit does not timely provide the applicable
information for any Interest Period, the Company and the Lenders shall negotiate
in good faith for a period of up to 30 days after the Credit Default Swap Spread
becomes unavailable (such 30-day period, the “Negotiation Period”) to agree on
an alternative method for establishing the Credit Default Swap Spread. The
Credit Default Swap Spread during the Negotiation Period shall be the spread
most recently provided to the Agent by Markit. If no such alternative method is
agreed upon during the Negotiation Period, the Credit Default Swap Spread at any
date of determination subsequent to the end of the Negotiation Period shall be
0.75%.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) for purposes only of Article VI, all obligations of such Person
as lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services,

 

3 

 

primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

 

“Declining Lender” has the meaning specified in Section 2.06(b).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Agent and the Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Company or the Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Company, to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Company), (d)
has defaulted on its funding obligations under other loan agreements or credit
agreements generally, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Bankruptcy Code of
the United States of America, or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect, or
a Bail-In Action, or (ii) other than pursuant to an Undisclosed Administration,
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender under this clause (ii) solely by virtue of the ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon delivery of written notice of such
determination to the Company and each Lender.

 

“Default Rate” means (a) with respect to a Base Rate Advance and any other
amount owing

 

4 

 

hereunder (other than a Eurodollar Rate Advance), the Base Rate plus two percent
(2%) per annum and (b) with respect to all Eurodollar Rate Advances, the rate
otherwise applicable to such Eurodollar Rate Advance plus two percent (2%) per
annum.

 

“Designation Letter” has the meaning specified in Section 2.17(a).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Company and the Agent.

 

“EEA Financial Institution” has the meaning specified in Section 8.15.

 

“EEA Member Country” has the meaning specified in Section 8.15.

 

“EEA Resolution Authority” has the meaning specified in Section 8.15.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $15,000,000,000 and a combined
capital and surplus of at least $1,000,000,000; (iv) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, and having total assets in excess of $15,000,000,000 and a
combined capital and surplus of at least $1,000,000,000; (v) a commercial bank
organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$15,000,000,000 and a combined capital and surplus of at least $1,000,000,000,
so long as such bank is acting through a branch or agency located in the United
States or in the country in which it is organized or another country that is
described in this clause (v); (vi) the central bank of any country that is a
member of the Organization for Economic Cooperation and Development; provided,
however, that each Person described in clauses (ii) through (vi) shall have a
short term public debt rating of not less than A-1 by Standard & Poor’s
Financial Services LLC (or any successor thereto) or P-1 by Moody’s Investors
Service, Inc. (or any successor thereto) and shall be approved by the Company,
such approval not to be unreasonably withheld or delayed; and (vii) any other
Person approved by the Company, such approval not to be unreasonably withheld or
delayed; provided, however, that (x) neither the Company nor an Affiliate of the
Company, (y) no individual (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, an individual) and (z) no
Defaulting Lender shall qualify as an Eligible Assignee.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to the environment, health, safety
or Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.15.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender

 

5 

 

specified as its “Eurodollar Lending Office” in its Administrative Questionnaire
or in the Assignment and Assumption pursuant to which it became a Lender (or, if
no such office is specified, its Domestic Lending Office), or such other office
of such Lender as such Lender may from time to time specify in writing to the
Company and the Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance constituting part of the same Revolving Credit Borrowing, an interest
rate per annum as calculated by ICE Benchmark Administration Limited (or the
successor thereto if ICE Benchmark Administration Limited is no longer making
such a rate available) and appearing on a nationally recognized service selected
by the Agent such as Reuters (the “Service”) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) as of 11:00 A.M. (London time) on the date two Business
Days prior to the first day of such Interest Period as the rate for Dollar
deposits having a term comparable to such Interest Period, or in the event such
offered rate is not available from such Service, the average (rounded to the
nearer whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance constituting part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period; provided that, if the Eurodollar Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. If the Eurodollar Rate does not appear on the selected Service (or
any successor page), the Eurodollar Rate for any Interest Period for each
Eurodollar Rate Advance constituting part of the same Revolving Credit Borrowing
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08 and the proviso in the immediately preceding sentence.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(b).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means (i) taxes imposed on, or measured by, the recipient’s net
income (however measured), including branch profits taxes and franchise taxes
imposed in lieu of net income taxes, (ii) non-U.S. withholding taxes imposed
solely as a result of activities or place of incorporation or formation of the
applicable Lender or the Agent in such non-U.S. jurisdiction and (iii) taxes
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA.

 

“Existing Credit Agreements” means (a) the Five Year Credit Agreement dated as
of June 6, 2016 (as amended, supplemented or otherwise modified from time to
time) among the Company, the banks, financial institutions and other
institutional lenders party thereto and Citibank, N.A., as administrative agent
for the Lenders and such other lenders and (b) the 364-Day Credit Agreement
dated as of June 6, 2016 (as amended, supplemented or otherwise modified from
time to time) among the Company, the banks, financial institutions and other
institutional lenders party thereto and Citibank, N.A., as administrative agent
for the Lenders and such other lenders.

 

“Existing Termination Date” has the meaning specified in Section 2.06(b).

 

6 

 

“Extending Lender” has the meaning specified in Section 2.06(b).

 

“Extension Date” has the meaning specified in Section 2.06(b).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Foreign Lender” has the meaning specified in Section 2.14(b).

 

“GAAP” has the meaning specified in Section 1.03.

 

“Granting Lender” has the meaning specified in Section 8.07(a).

 

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic”, or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or judicial or agency interpretation, policy or
guideline.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Income” has the meaning specified in Section 2.14(a).

 

“Increase Date” has the meaning specified in Section 2.05(c)(ii).

 

“Increase Notice” has the meaning specified in Section 2.05(c)(ii).

 

“Increase Notice Date” has the meaning specified in Section 2.05(c)(ii).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Initial Lenders” has the meaning specified in the preamble.

 

“Interest Period” means, for each Eurodollar Rate Advance constituting part of
the same

 

7 

 

Revolving Credit Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Company pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Company pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three, six, or (subject to availability, as determined by the Lenders) twelve
months, as the Company may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(i)       the Company may not select any Interest Period that ends after the
latest Termination Date then in effect;

 

(ii)       Interest Periods commencing on the same date for Eurodollar Rate
Advances constituting part of the same Revolving Credit Borrowing shall be of
the same duration;

 

(iii)       whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(iv)       whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Lead Arrangers” means each of Citigroup Global Markets, Inc., JPMorgan Chase
Bank, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as a joint lead arranger and a joint bookrunner.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Sections 2.05(c), 2.06(b) or 8.07.

 

“Letter Agreement” means that certain side letter dated the Effective Date among
the parties to this Agreement.

 

“Licensing Agreement” has the meaning specified in Section 2.18(a).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.

 

“Markit” means Markit Group, Ltd. or any successor thereto.

 

8 

 

“Material Adverse Change” means any material adverse change in the financial
condition, operations or properties of the Company and its Subsidiaries taken as
a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Company and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Company to perform its
obligations under this Agreement or any Note.

 

“Material Subsidiary” means each Subsidiary of the Company that is a
“significant subsidiary” as defined in Regulation S-X of the Securities Act of
1933.

 

“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.

 

“New Lender” means, for purposes of Section 2.05(c), an Eligible Assignee (which
may be a Lender) selected by the Company with (in the case of a New Lender that
is not already a Lender) prior consultation with the Agent.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Credit Note.

 

“Notice” has the meaning specified in Section 8.02(c).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” has the meaning specified in Section 2.14(e).

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Platform” has the meaning specified in Section 8.02(b).

 

“Principal Property” means any single manufacturing or processing plant, office
building, warehouse or portion thereof owned or leased by the Company or a
Restricted Subsidiary other than a plant, office building, warehouse or portion
thereof which, in the reasonable opinion of the Company’s Board of Directors, is
not of material importance to the business conducted by the Company and its
Restricted Subsidiaries as an entirety.

 

“Proposed Aggregate Commitment Increase” has the meaning specified in Section
2.05(c)(i).

 

“Proposed Increased Commitment” has the meaning specified in Section
2.05(c)(iv).

 

9 

 

“Proposed New Commitment” has the meaning specified in Section 2.05(c)(iii).

 

“Protesting Lender” has the meaning specified in Section 2.17(a).

 

“Reference Bank Rate” has the meaning specified in Section 8.08.

 

“Reference Banks” means Citibank, N.A., JPMorgan Chase Bank, N.A. and any other
Lender approved by the Company and the Agent that agrees to serve as a Reference
Lender (and, in each case, any successors thereof).

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 7.07(b).

 

“Replacement Lender” has the meaning specified in Section 2.06(b).

 

“Required Lenders” means at any time (i) Lenders having more than 50% of the
aggregate amount of the Commitments, and (ii) if the Commitments of the Lenders
have been terminated, Lenders owed more than 50% of the then aggregate unpaid
principal amount of the Borrowings. The unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 7.07(a).

 

“Restricted Subsidiary” means at any time any Subsidiary of the Company except a
Subsidiary which is at the time an Unrestricted Subsidiary.

 

“Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurodollar
Rate Advance (each of which shall be a “Type” of Revolving Credit Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.

 

“Sanctioned Country” means a country, territory or region that is the subject of
comprehensive territorial sanctions administered by OFAC.

 

“SDN List” means the Specially Designated Nationals and Blocked Persons list
maintained by OFAC.

 

“Service” has the meaning specified in the definition of “Eurodollar Rate”.

 

“SPV” has the meaning specified in Section 8.07(a).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability

 

10 

 

company, trust or estate of which (or in which) more than 50% of (a) the issued
and outstanding Voting Stock of such corporation or limited liability company
(irrespective of whether at the time capital stock or membership interests of
any other class or classes of such corporation or limited liability company
shall or might have voting power upon the occurrence of any contingency), (b)
the interest in the capital or profits of such partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agent” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., in its capacity as a syndication agent.

 

“Termination Date” means the earlier of (a) June 5, 2022, subject to the
extension thereof pursuant to Section 2.06(b) and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05(a) or 6.01; provided, however,
that, in connection with any extension requested pursuant to Section 2.06(b), if
there are any Declining Lenders that are not replaced as provided in Section
2.06(b), the Termination Date of any such Declining Lenders shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement; provided, further in each case that if any
such date is not a Business Day, the relevant Termination Date of such Lender
shall be the immediately preceding Business Day.

 

“Termination Letter” has the meaning specified in Section 2.17(b).

 

“Total Committed Increase” has the meaning specified in Section 2.05(c)(v).

 

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

 

“United States Person” has the meaning specified in Section 7701 of the Internal
Revenue Code.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (not at the time
designated a Restricted Subsidiary) (i) the major part of whose business
consists of finance, banking, credit, leasing, insurance, financial services, or
other similar operations, or any continuation thereof, (ii) substantially all
the assets of which consist of the capital stock of one or more such
Subsidiaries or (iii) designated as such by the Company’s Board of Directors.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Write-Down and Conversion Powers” has the meaning specified in Section 8.15.

 

Section 1.02     Computation of Time Periods.

 

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but

 

11 

 

excluding”.

 

Section 1.03     Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01     The Revolving Credit Advances.

 

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances in US dollars to the Company and any Borrowing
Subsidiary from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an
aggregate amount not to exceed at any time outstanding such Lender’s Commitment.
Each Revolving Credit Borrowing shall be in an aggregate amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender’s Commitment, each Borrower may borrow under this Section 2.01, prepay
pursuant to Section 2.10 and reborrow under this Section 2.01.

 

Section 2.02     Making the Revolving Credit Advances.

 

(a)       Each Revolving Credit Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) on (x) the third Business Day prior
to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances, or (y) the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by the Company (on its own
behalf and on behalf of any Borrowing Subsidiary) to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
by telecopier, confirmed promptly in writing, in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances constituting such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, (iv) in
the case of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Revolving Credit Advance and (v) name of
the relevant Borrower (which shall be the Company or a Borrowing Subsidiary).
Each Lender shall, before 1:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such same day funds available to the
relevant Borrower at such Borrower’s account at the Agent’s address referred to
in Section 8.02.

 

(b)       Anything in subsection (a) above to the contrary notwithstanding, (i)
the Company may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $25,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to

 

12 

 

Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than twelve separate Revolving Credit Borrowings.

 

(c)       Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the relevant Borrower. In the case of any Revolving Credit Borrowing
that the related Notice of Revolving Credit Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Company shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure by the applicable Borrower to fulfill on or before the date specified in
such Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

 

(d)       Unless the Agent shall have received notice from a Lender prior to the
time of any Revolving Credit Borrowing that such Lender will not make available
to the Agent such Lender’s ratable portion of such Revolving Credit Borrowing,
the Agent may assume that such Lender has made such portion available to the
Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and such Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of a Borrower, the interest rate applicable at the time to
Revolving Credit Advances constituting such Revolving Credit Borrowing and (ii)
in the case of such Lender, the Federal Funds Rate. If such Lender shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender’s Revolving Credit Advance as part of such Revolving Credit
Borrowing for purposes of this Agreement and shall be made available in same day
funds to the relevant Borrower’s account at the Agent’s address referred to in
Section 8.02.

 

(e)       The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

 

Section 2.03     [Reserved].

 

Section 2.04     Fees.

 

(a)       Commitment Fee. The Company agrees to pay to the Agent for the account
of each Lender a commitment fee on the aggregate amount of such Lender’s unused
portion of the Commitment from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Assumption
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date applicable to such Lender (on a daily basis) at a rate per
annum equal to 0.060%, payable in arrears quarterly on the last day of each
June, September, December and March, commencing September 30, 2017, and, as to
any Lender, on

 

13 

 

the Termination Date applicable to such Lender.

 

(b)       Agent’s Fees. The Company shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent.

 

Section 2.05     Termination, Reduction or Increase of Commitments.

 

(a)       The Company shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided, further that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the aggregate principal amount of the Advances then
outstanding.

 

(b)       If any Lender (i) shall make a demand under Section 2.11 or 2.14 or
(ii) is a Defaulting Lender or Non-Consenting Lender, the Company shall have the
right, upon at least three Business Days’ notice, to terminate in full the
Commitment of such Lender or to demand that such Lender assign to one or more
Persons all of its rights and obligations under this Agreement in accordance
with Section 8.07. If the Company shall elect to terminate in full the
Commitment of any Lender pursuant to this Section 2.05(b), the Company shall pay
to such Lender, on the effective date of such Lender’s Commitment termination,
an amount equal to the aggregate outstanding principal amount of the Advances
owing to such Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such Lender
under this Agreement, whereupon such Lender shall cease to be a party hereto.

 

(c)       (i) From time to time (but not more than three times in any period of
365 days), the Company may propose to increase the aggregate amount of the
Commitments by an aggregate amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof (a “Proposed Aggregate Commitment Increase”) in the
manner set forth below, provided that:

 

(1)       no Default shall have occurred and be continuing either as of the
applicable Increase Notice Date (as hereinafter defined) or as of the related
Increase Date (as hereinafter defined); and

 

(2)       after giving effect to any such increase, the aggregate amount of the
Commitments shall not exceed $4,500,000,000.

 

(ii)       From time to time (but not more than three times in any period of 365
days), the Company may request an increase in the aggregate amount of the
Commitments by delivering to the Agent a notice (an “Increase Notice”; the date
of delivery thereof to the Agent being the “Increase Notice Date”) specifying
(1) the Proposed Aggregate Commitment Increase, (2) the proposed date (the
“Increase Date”) on which the Commitments would be so increased (which Increase
Date may not be fewer than 30 days after the Increase Notice Date) and (3) the
New Lenders, if any, to whom the Company desires to offer the opportunity to
commit to all or a portion of the Proposed Aggregate Commitment Increase. The
Agent shall in turn promptly notify each Lender of the Company’s request by
sending each Lender a copy of such notice.

 

(iii)       Not later than the date five days after the Increase Notice Date,
the Agent shall notify each New Lender, if any, identified in the related
Increase Notice of the

 

14 

 

opportunity to commit to all or any portion of the Proposed Aggregate Commitment
Increase. Each such New Lender may irrevocably commit to all or a portion of the
Proposed Aggregate Commitment Increase (such New Lender’s “Proposed New
Commitment”) by notifying the Agent (which shall give prompt notice thereof to
the Company) before 11:00 A.M. (New York City time) on the date that is 10 days
after the Increase Notice Date; provided that:

 

(1)       the Proposed New Commitment of each New Lender shall be in an amount
not less than $25,000,000; and

 

(2)       each New Lender that submits a Proposed New Commitment shall enter
into an agreement in form and substance satisfactory to the Company and the
Agent pursuant to which such New Lender shall undertake a Commitment (and, if
any such New Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date), and shall pay to the Agent a
processing and recordation fee of $3,500.

 

(iv)       If, and only if, the aggregate Proposed New Commitments of all of the
New Lenders shall be less than the Proposed Aggregate Commitment Increase, then
(unless the Company otherwise requests) the Agent shall, on or prior to the date
that is 15 days after the Increase Notice Date, notify each Lender of the
opportunity to so commit to all or any portion of the Proposed Aggregate
Commitment Increase not committed to by New Lenders pursuant to Section
2.05(c)(iii). Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to commit to all or a portion of such remainder (such Lender’s
“Proposed Increased Commitment”) by notifying the Agent (which shall give prompt
notice thereof to the Company) not later than 11:00 A.M. (New York City time) on
the date five days before the Increase Date.

 

(v)       (1) If the aggregate amount of Proposed New Commitments and Proposed
Increased Commitments (such aggregate amount, the “Total Committed Increase”)
equals or exceeds $25,000,000, then, subject to the conditions set forth in
Section 2.05(c)(i):

 

(A)       effective on and as of the Increase Date, the aggregate amount of the
Commitments shall be increased by the Total Committed Increase (provided that
the aggregate amount of the Commitments shall in no event be increased pursuant
to this Section 2.05(c) to more than $4,500,000,000) and shall be allocated
among the New Lenders and the Lenders as provided in Section 2.05(c)(vi); and

 

(B)       on the Increase Date, if any Revolving Credit Advances are then
outstanding, the Company shall borrow Revolving Credit Advances from all or
certain of the Lenders and/or (subject to compliance by the Company with Section
8.04(c)) prepay Revolving Credit Advances of all or certain of the Lenders such
that, after giving effect thereto, the Revolving Credit Advances (including,
without limitation, the Types and Interest Periods thereof) shall be held by the
Lenders (including for such purposes New Lenders) ratably in accordance with
their respective Commitments.

 

(2)       If the Total Committed Increase is less than $25,000,000, then

 

15 

 

the aggregate amount of the Commitments shall not be changed pursuant to this
Section 2.05(c).

 

(vi)       The Total Committed Increase shall be allocated among New Lenders
having Proposed New Commitments and Lenders having Proposed Increased
Commitments, if any, as follows:

 

(1)       If the Total Committed Increase shall be at least $25,000,000 and less
than or equal to the Proposed Aggregate Commitment Increase, then (x) the
initial Commitment of each New Lender shall be such New Lender’s Proposed New
Commitment and (y) the Commitment of each Lender shall be increased by such
Lender’s Proposed Increased Commitment, if any.

 

(2)       If the Total Committed Increase shall be greater than the Proposed
Aggregate Commitment Increase, then the Total Committed Increase shall be
allocated:

 

(x)       first to New Lenders (to the extent of their respective Proposed New
Commitments) in such a manner as the Company shall agree; and

 

(y)       then to Lenders on a pro rata basis based on the ratio of each
Lender’s Proposed Increased Commitment (if any) to the aggregate amount of the
Proposed Increased Commitments of all of the Lenders.

 

(vii)       No increase in the Commitments contemplated hereby shall become
effective until the Agent shall have received (x) Revolving Credit Notes payable
to each New Lender and each other Lender whose Commitment is being increased to
the extent such New Lender or Lender has requested such a Revolving Credit Note
pursuant to Section 2.13(e), and (y) evidence satisfactory to the Agent
(including an update of the opinion of counsel provided pursuant to Section
3.01(g)(iv)) that such increases in the Commitments, and borrowings thereunder,
have been duly authorized by all necessary corporate and other action on the
part of the Company.

 

Section 2.06     Repayment of Revolving Credit Advances; Extension of
Termination Date.

 

(a)       Each Borrower shall repay to the Agent for the ratable account of each
Lender on the Termination Date applicable to such Lender the aggregate principal
amount of the Revolving Credit Advances made to such Borrower by such Lender
then outstanding, and all accrued but unpaid interest in connection therewith
and all fees and all other amounts due hereunder.

 

(b)       The Company may, by written notice to the Agent (which shall promptly
notify the Lenders) not more than 60 nor less than 30 days prior to each
anniversary of the date hereof (such anniversary date following such notice
under this Section 2.06(b), the “Extension Date”), request that the Termination
Date then in effect (the “Existing Termination Date”) be extended for a period
of one year; provided that the Company shall not exercise such option more than
twice. If a Lender agrees, acting in its sole discretion, to so extend its
Commitment under this Section 2.06(b) (each such Lender, an “Extending Lender”),
it will notify the Agent, in writing, of its decision to do so not more than 30
nor less than 20 days before the Extension Date; it being understood that
failure to give such notice shall be deemed a decision not to extend. If any
Lender fails to accept the Company’s request for extension of the Termination
Date under this

 

16 

 

Section 2.06(b) (each such Lender, a “Declining Lender”), the Company shall have
the right to require any Declining Lender to assign in full its rights and
obligations under this Agreement to an Eligible Assignee (including any
Extending Lender) designated by the Company that agrees to accept all of such
rights and obligations and agrees to such extension (a “Replacement Lender”),
provided that (i) such assignment is otherwise in compliance with Section 8.07,
(ii) such Declining Lender receives payment in full of the principal amount of
all Advances owing to such Declining Lender, together with accrued interest
thereon to the date of such payment of principal and all other amounts payable
to such Declining Lender under this Agreement and (iii) any such assignment
shall be effective on the Extension Date. If no Default shall have occurred and
be continuing immediately prior to the Extension Date, (i) the Termination Date
for such Extending Lenders and Replacement Lenders shall be extended by one
year, and the Agent shall promptly notify the Company of such extension (except
that, if the date on which the Termination Date is to be extended is not a
Business Day, such Termination Date as so extended shall be the next preceding
Business Day), (ii) the Termination Date for any Declining Lenders not replaced
shall be the Existing Termination Date and (iii) all Advances and other amounts
payable hereunder to such Declining Lenders shall become due and payable on the
Existing Termination Date and the total Commitment of the Lenders hereunder
shall be reduced by the Commitments of such Declining Lenders so terminated on
the Existing Termination Date.

 

Section 2.07     Interest on Revolving Credit Advances.

 

Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance made to such Borrower owing to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(a)       Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the Base
Rate in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.

 

(b)       Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Credit Default Swap Spread applicable to such Interest Period, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(c)       Default Rate. Upon the occurrence and during the continuance of an
Event of Default pursuant to Section 6.01(a), the principal of and, to the
extent permitted by law, interest on the Advances and any other amounts owing
hereunder or under the other Loan Documents (including without limitation fees
and expenses) shall bear interest, payable on demand, at the Default Rate.

 

Section 2.08     Interest Rate Determination.

 

(a)       If the Eurodollar Rate does not appear on the selected Service, each
Reference Bank agrees to furnish to the Agent timely information for the purpose
of determining each Eurodollar Rate. If the Eurodollar Rate does not appear on
the selected Service, and if any one or

 

17 

 

more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Agent shall give prompt notice to the Company and
the Lenders of the applicable interest rate determined by the Agent for purposes
of Section 2.07 (it being understood that the Agent shall not be required to
disclose to any party hereto (other than the Company) any information regarding
any Reference Bank or any Reference Bank Rate (as defined below), including,
without limitation, whether a Reference Bank has provided a rate or the rate
provided by any individual Reference Bank).

 

(b)       If, due to a major disruption in the interbank funding market with
respect to any Eurodollar Rate Advances, the Required Lenders notify the Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon (i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and (ii)
the obligation of the Lenders to make, or to Convert Revolving Credit Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Company and the Lenders that the circumstances causing such suspension no
longer exist.

 

(c)       If the Company shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Company and the Lenders and the Company will be deemed
to have selected an Interest Period of one month.

 

(d)       On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances constituting any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(e)       If an Event of Default has occurred and is continuing and the Agent,
at the request of the Required Lenders, so notifies the Company, then, so long
as an Event of Default is continuing, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

(f)       If the Eurodollar Rate does not appear on the selected Service and
fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurodollar Rate for any Eurodollar Rate Advances,

 

(i)       the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

(ii)       each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(iii)       the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

 

18 

 

Section 2.09     Optional Conversion or Continuation of Revolving Credit
Advances.

 

The Company may on any Business Day, upon notice given to the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion or continuation, and subject to the provisions of
Sections 2.08 and 2.12, Convert all or any part of the Revolving Credit Advances
of one Type constituting the same Borrowing into Revolving Credit Advances of
the other Type or continue all or any part of the Advance of one Type
constituting the same Borrowing or Advances of the same Type; provided, however,
that any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances, any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in Section
2.02(b) and no Conversion of any Revolving Credit Advances shall result in more
separate Revolving Credit Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion or continuation shall, within the restrictions
specified above, specify (i) the date of such Conversion or continuation, (ii)
the Revolving Credit Advances to be Converted or continued, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion or continuation
shall be irrevocable and binding on the Company.

 

Section 2.10     Optional Prepayments of Revolving Credit Advances.

 

The Company may, upon at least one Business Day’s notice, in the case of Base
Rate Advances, and three Business Days’ notice, in the case of Eurodollar Rate
Advances, to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Company shall, prepay the
outstanding principal amount of the Revolving Credit Advances constituting part
of the same Revolving Credit Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) in the event of any such prepayment of a Eurodollar
Rate Advance, the Company shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).

 

Section 2.11     Increased Costs.

 

(a)       If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any governmental authority charged with the interpretation or administration
thereof or (ii) the compliance with any guideline or request from any central
bank or other governmental authority that would be complied with generally by
similarly situated banks acting reasonably (whether or not having the force of
law and for the avoidance of doubt, including any changes resulting from
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued after the date hereof in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or promulgated after the date hereof
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III), there shall
be any increase in the cost to any Lender of agreeing to make or making, funding
or maintaining Eurodollar Rate Advances (except any reserve requirement
contemplated by Section 2.11(b) other than as set forth below) by an amount
deemed by such Lender to be material, then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

 

19 

 

(b)       If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the avoidance of doubt,
including any changes resulting from requests, rules, guidelines or directives
concerning capital adequacy or liquidity issued after the date hereof in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
promulgated after the date hereof by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, there shall be any increase in the amount of capital or liquidity
required or expected to be maintained by any Lender or any corporation
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s Advances or commitment
to lend and other commitments of this type by an amount deemed by such Lender to
be material, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Company shall pay to the Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s Advances or
commitment to lend hereunder. A certificate as to such amounts submitted to the
Company and the Agent by such Lender shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error. Such certificate
shall be in reasonable detail and shall certify that the claim for additional
amounts referred to therein is generally consistent with such Lender’s treatment
of similarly situated customers of such Lender whose transactions with such
Lender are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.

 

Section 2.12     Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent (and provide to the Company an opinion of counsel to the
effect) that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance made by such Lender will
automatically, upon such demand, Convert into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Section 2.07(a), as the case may
be, and (ii) the obligation of such Lender to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until such
Lender shall notify the Company and the Agent that the circumstances causing
such suspension no longer exist.

 

Section 2.13     Payments and Computations; Evidence of Advances.

 

(a)       The Borrowers shall make each payment hereunder and under the Notes
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds without deduction,
off-set or counterclaim except as provided in Section 2.14. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, commitment fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.05(b), 2.06(b), 2.11, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
specified in such

 

20 

 

Assignment and Assumption, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

(b)       All computations of interest based on the Base Rate (determined
pursuant to clause (a) of the definition thereof) and of commitment fees shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)       Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

(d)       Unless the Agent shall have received notice from the Company prior to
the date on which any payment is due to the Lenders hereunder that a Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

 

(e)       The Advances made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Advances
made by the Lenders to a Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of a Borrower hereunder to pay any amount owing
with respect to the Advances. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the Agent
in respect of such matters, the accounts and records of the Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Agent, each Borrower shall execute and deliver to such Lender (through the
Agent) a Revolving Credit Note which shall evidence such Lender's Advances in
addition to such accounts or records. Each Lender may attach schedules to its
Note or Notes and endorse thereon the date, Type (if applicable), amount and
maturity of its Advances and payments with respect thereto.

 

Section 2.14     Taxes.

 

(a)       Each Lender is exempt from any withholding tax imposed under the laws
of the United States in respect of any fees, interest or other payments to which
it is entitled pursuant to this Agreement or the Notes (the “Income”) because
(i) the Lender is a United States Person; (ii) the Income

 

21 

 

is effectively connected with the conduct of a trade or business within the
United States within the meaning of Section 871 of the Internal Revenue Code; or
(iii) the Income is eligible for an exemption by reason of a tax treaty. The
Agent is exempt from any withholding tax imposed under the laws of the United
States in respect of the Income because the Agent is a United States Person.

 

(b)       Each Lender that is a United States Person shall, on or prior to the
date it becomes a party hereto and from time to time thereafter if requested in
writing by the Company or the Agent, provide the Agent and the relevant Borrower
with a properly completed and duly executed Internal Revenue Service Form W-9,
or any successor or other form provided by the Internal Revenue Service. Each
Lender that is not a United States Person (each, a “Foreign Lender”) shall, on
or prior to the date it becomes a party hereto and from time to time thereafter
if requested in writing by the Company or the Agent, provide the Agent and the
relevant Borrower with a properly completed and duly executed Internal Revenue
Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (accompanied by Internal Revenue
Service Forms W-8BEN, W-8BEN-E, W-8ECI, W-9 or other certification documents
from each beneficial owner, as appropriate), as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Foreign Lender is exempt from or entitled to a reduced rate of United States
withholding tax on any Income that is the subject of such forms. If the relevant
Borrower determines, based on the form provided by a Foreign Lender (or the
failure to provide such a form) at the time such Foreign Lender first becomes a
party to this Agreement that a United States withholding tax rate in excess of
zero applies to payments made by such Borrower to the Foreign Lender under this
Agreement, such Borrower shall be permitted to deduct amounts from payments to
such Foreign Lender to the extent required to pay withholding tax at such rate,
and such amounts shall be considered excluded from Taxes as defined in Section
2.14(c); provided, however, that, if on the date of the Assignment and
Assumption pursuant to which a Foreign Lender becomes a Foreign Lender, pursuant
to the Assignment and Assumption provisions of Article VIII, the Foreign Lender
assignor was entitled to payments under Section 2.14(c) in respect of United
States withholding tax paid at such date, then, to such extent, the term Taxes
shall include (in addition to Taxes that are imposed pursuant to a Change in Law
(defined below) after the date of Assignment and Assumption) United States
withholding tax, if any, applicable with respect to the Foreign Lender assignee
on such date. For the avoidance of doubt, the obligations of any Borrower under
Section 2.14 of this Agreement shall not be increased as the result of any
assignment pursuant to Article VIII of this Agreement with respect to United
States withholding tax; provided, however, that the foregoing shall not limit
the obligation of any Borrower in respect of Taxes imposed as the result of any
Change in Law after the date of the relevant Assignment and Assumption.

 

(c)       Except as set forth in Section 2.14(b) or as required by applicable
law, any and all payments by any Borrower hereunder or under the Notes shall be
made free and clear of and without deduction for any withholding taxes imposed
on a Lender (such withholding taxes being hereinafter referred to as “Taxes”,
which, for the avoidance of doubt, shall exclude any Excluded Taxes). If any
Borrower is required to deduct any Taxes from or in respect of any Income, then:
(i) the sum payable to such Lender shall be increased as may be necessary so
that after making all required deductions for such Taxes (including deductions
applicable to additional sums payable under this Section 2.14) such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. Within 30 days
after the date of any payment of Taxes by the Company pursuant to clause (iii)
of the preceding sentence, the Company shall furnish to the Agent, at its
address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing payment thereof. Notwithstanding the foregoing, each Borrower
shall be entitled to pay any Taxes in any lawful manner so as to reduce any
deductions and such Lender shall to the extent it is reasonably able provide any
documentation or file any forms as may be required by the Internal Revenue
Service or any other governmental agency. In addition, if any Lender or the
Agent (in lieu of such Lender), as the case may be, is required to pay directly
any Taxes because a Borrower cannot

 

22 

 

or does not legally or timely do so, the Company shall indemnify such Lender or
Agent for payment of such Taxes, without duplication of, or increase in, the
amount in respect of Taxes otherwise due to the Lender.

 

(d)       Notwithstanding the foregoing, the sum payable to a Lender shall not
be increased, and no indemnification payments shall be made, pursuant to Section
2.14(c) with respect to any United States federal withholding taxes the Borrower
is required to deduct from or in respect of any Income, except to the extent
that (i) the Borrower is required to deduct such taxes as a result of the
enactment, promulgation, execution or ratification of, or any change in or
amendment to, any United States law or any tax treaty (or in the application or
official interpretation of any law or any tax treaty) that occurs after the date
a Lender first becomes a party to this Agreement (a “Change in Law”) or (ii)
such taxes are “Taxes” solely as a result of the application of the proviso to
the penultimate sentence of Section 2.14(b).

 

(e)       In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (excluding any income or franchise taxes, business taxes or capital taxes
of any nature) that arise from the execution or delivery, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”). If a Lender is required to pay directly Other Taxes because a Borrower
cannot or does not legally or timely do so, the Company shall indemnify such
Lender for such payment of Other Taxes. Notwithstanding anything to the contrary
in this Section 2.14, each Lender shall upon the written request of and at the
expense of the Company use reasonable efforts to change the jurisdiction of its
Applicable Lending Office if the making of such change would avoid the need for,
or reduce the amount of, any such Other Taxes that may thereafter accrue and
would not, in the reasonable judgment of such Lender, cause imposition on such
Lender of any material legal or regulatory burdens.

 

(f)       To the extent any Lender is entitled to any exemption or reduction of
foreign withholding taxes, each Lender shall cooperate with each Borrower by
providing to the extent reasonably within its means any forms requested by such
Borrower substantiating such reduction or exemption from such foreign
withholding taxes required by any governmental agency.

 

(g)       For any period with respect to which a Lender has failed to comply
with the requirements of subsection (b) or (f) relating to certain forms
intended to reduce withholding taxes (other than if such failure is due to a
Change in Law that makes compliance with subsection (b) or (f) unduly burdensome
in the reasonable judgment of such Lender), such Lender shall not be entitled to
indemnification under this Section 2.14.

 

(h)       Upon a Change in Law or the imposition of any Taxes, a Lender shall,
upon the written request of and at the expense of the Company, use reasonable
efforts to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such Taxes that may thereafter accrue and would not, in the reasonable judgment
of such Lender, cause the imposition on such Lender of any material legal or
regulatory burdens.

 

(i)       Any request by any Lender for payment of any amount under this Section
2.14 shall be accompanied by a certification that such Lender’s claim for said
amount is generally consistent with such Lender’s treatment of similarly
situated customers of such Lender whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such payment,
but such Lender shall not be required to disclose any confidential or
proprietary information therein.

 

(j)       If any Lender shall become aware, including by means of a request by
the Borrower, that it is entitled to receive a refund (including, for all
purposes of this subsection (j), any

 

23 

 

refund in the form of a credit from the jurisdiction imposing such Taxes or
Other Taxes) in respect of Taxes or Other Taxes as to which it has been
indemnified by a Borrower pursuant to this Section 2.14, or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.14, it
shall promptly notify such Borrower of the availability of such refund and
shall, within 30 days after receipt of a request by the Borrower (whether as a
result of notification that it has made to a Borrower or otherwise) to seek such
refund, make a claim for such refund at such Borrower’s expense. No Lender shall
seek a refund without such approval by a Borrower. If a Lender receives a refund
in respect of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower pursuant to this Section 2.14, or with respect to which a Borrower has
paid additional amounts pursuant to this Section 2.14, it shall promptly notify
such Borrower of such refund and shall within 30 days from the date of receipt
of such refund pay over the amount of such refund to such Borrower to the extent
of indemnity payments made, or additional amounts paid, by such Borrower under
this Section 2.14 with respect to the Taxes or Other Taxes giving rise to such
refund plus any interest paid or credited with respect to such refund, net of
all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from one to another currency incurred by the Agent of
such Lender; provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed with respect to such Taxes or Other
Taxes by the relevant governmental agency) to the Agent or such Lender in the
event the Agent or such Lender is required to repay such refund to such
governmental agency. This subsection shall not be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it reasonably deems confidential) to the Borrower or
any other Person.

 

(k) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this subsection (k), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

(l)       Notwithstanding anything to the contrary in this Agreement, the
provisions of this Section 2.14 shall be the only provisions requiring the
Company or any of its Subsidiaries to bear the cost of (or arising from) any
taxes otherwise borne by any Lender. For purposes of the preceding sentence,
“taxes” includes any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by the Company or its Subsidiaries), together with any interest, penalty,
addition to tax or additional amount imposed with respect thereto.

 

Section 2.15     Sharing of Payments, Etc.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Revolving
Credit Advances owing to it (other than pursuant to Section 2.05(b), 2.06(b),
2.11, 2.14 or 8.04(c)) in excess of its ratable share thereof, such Lender shall
forthwith purchase from the other Lenders such participations in the Revolving
Credit Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment

 

24 

 

is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

 

Section 2.16     Use of Proceeds.

 

The proceeds of the Advances shall be available (and the Company agrees that
such proceeds shall be used) for general corporate purposes of the Company and
its Subsidiaries, including but not limited to working capital, capital
investments and acquisitions. No Borrower shall knowingly use the proceeds of
any Advance to fund any activities or business (a) of or with any individual or
entity that is included on the SDN List or (b) in, or with the government of,
any Sanctioned Country, except in the case of (a) or (b) to the extent licensed
by OFAC or otherwise permissible under U.S. law.

 

Section 2.17     Borrowings by Borrowing Subsidiaries.

 

(a)       The Company may, at any time or from time to time upon not less than
10 Business Days’ notice in the case of any Subsidiary so designated after the
Effective Date, designate one or more Subsidiaries as Borrowers hereunder by
furnishing to the Agent a letter (a “Designation Letter”) in duplicate, in
substantially the form of Exhibit D, duly completed and executed by the Company
and such Subsidiary. The Agent shall promptly notify each Lender of the
Company’s notice of such pending designation by the Company and the identity of
the Subsidiary. Following the giving of any notice pursuant to this Section
2.17(a), if the designation of such Subsidiary obligates the Agent or any Lender
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations. Upon any such
designation of a Subsidiary, such Subsidiary shall be a Borrowing Subsidiary and
a Borrower entitled to borrow Revolving Credit Advances on and subject to the
terms and conditions of this Agreement.

 

If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate or a branch of such Lender to act as the
Lender in respect of such Borrowing Subsidiary.

 

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Borrowing Subsidiary, and in
any event no later than five Business Days after the delivery of such notice, if
such Borrowing Subsidiary is organized under the laws of a jurisdiction other
than of the United States or a political subdivision thereof, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Borrowing Subsidiary directly or through an
Affiliate or a branch of such Lender as provided in the immediately preceding
paragraph (a “Protesting Lender”) shall so notify the Company and the Agent in
writing. With respect to each Protesting Lender, the

 

25 

 

Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee Lender (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Borrowing Subsidiary (in the
case of all other amounts), or (B) cancel its request to designate such
Subsidiary as a “Borrowing Subsidiary” hereunder.

 

(b)       If all principal of and interest on all Advances made to any Borrowing
Subsidiary have been paid in full, the Company may terminate the status of such
Borrowing Subsidiary as a Borrower hereunder by furnishing to the Agent a letter
(a “Termination Letter”) in substantially the form of Exhibit E, duly completed
and executed by the Company. Any Termination Letter furnished hereunder shall be
effective upon receipt by the Agent, which shall promptly notify the Lenders,
whereupon the Lenders shall, upon payment in full of all amounts owing by such
Borrower hereunder, promptly deliver to the Company (through the Agent) the
Notes, if any, of such former Borrower. Notwithstanding the foregoing, the
delivery of a Termination Letter with respect to any Borrower shall not
terminate (i) any obligation of such Borrower that remains unpaid at the time of
such delivery (including without limitation any obligation arising thereafter in
respect of such Borrower under Section 2.11 or 2.14) or (ii) the obligations of
the Company under Article IX with respect to any such unpaid obligations;
provided that if the status of such Borrowing Subsidiary has been terminated as
aforesaid because the Company has sold or transferred its interest in such
Subsidiary, and the Company so certifies to the Agent at the time of the
delivery of such Termination Letter, and subject to payment of said principal
and interest, (A) such Subsidiary shall automatically, upon the effectiveness of
the delivery of such Termination Letter and certification, cease to have any
obligation under this Agreement or the Notes and (B) the Company shall
automatically be deemed to have unconditionally assumed, as primary obligor, and
hereby agrees to pay and perform, all of such obligations.

 

Section 2.18     License Agreement and CDS Data.

 

(a)       The Agent hereby notifies the Company and the Lenders that it has
entered into a licensing agreement (the “Licensing Agreement”) with Markit,
pursuant to which Markit will provide to the Agent for each Business Day a
composite end of day credit default swap spread for the one (1) year credit
default swap spread of the Company (the “CDS Data”) that the Agent will use to
determine the Credit Default Swap Spread. The Agent hereby further notifies the
Company and the Lenders that, pursuant to the Licensing Agreement, (i) the CDS
Data will be provided by Markit on an “as is” basis, without express or implied
warranty as to accuracy, completeness, title, merchantability or fitness for a
particular purpose, (ii) Markit has no liability to the Agent for any
inaccuracies, errors or omissions in the CDS Data, except in the event of its
gross negligence, fraud or willful misconduct, (iii) the CDS Data, as provided
by Markit, constitutes confidential information (and each Lender agrees to treat
such information in confidence to the same extent and in the same manner as such
Lender is required to hold Confidential Information pursuant to Section 8.08
hereof), (iv) the CDS Data, as provided by Markit, may be used by the Agent, the
Company and the Lenders solely for the purposes of this Agreement and (v) Markit
and the Agent, except in each case in the event of its gross negligence, fraud
or willful misconduct, shall have no liability whatsoever to either the Company
or any Lender or any client of a Lender, whether in contract, in tort, under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by the Company, such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender

 

26 

 

based on the CDS Data. Each of the Company and the Lenders (other than Citibank,
N.A., in its capacity as the Agent, which is a party thereto) agrees that it
shall not be a third party beneficiary of the Licensing Agreement and shall have
no rights or obligations thereunder.

 

(b)       The CDS Data shall be made available to the Company pursuant to
procedures agreed upon by the Company and the Agent. The Company agrees that it
will use reasonable efforts (e.g., procedures substantially comparable to those
applied by the Company in respect of non-public information as to the business
of the Company) to keep confidential the CDS Data and the related materials
provided by Markit pursuant to the Licensing Agreement to the extent that the
same is not and does not become publicly available.

 

(c)       It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that the Licensing
Agreement provides that Markit shall be entitled to injunctive relief to
restrain any such breach, threatened or actual.

 

(d)       The Company acknowledges that each of the Agent and the Lenders from
time to time may conduct business with and may be a shareholder of Markit and
that each of the Agent and the Lenders may have from time to time the right to
appoint one or more directors to the board of directors of Markit.

 

Section 2.19     Defaulting Lenders.

 

(a)       Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Agent hereunder for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 8.05 shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, as the Company may
request (so long as no Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; third, if so determined
by the Agent and the Company, to be held in a deposit account and released pro
rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement; fourth, so long as no
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the
Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any

 

27 

 

Advances owed to, such Defaulting Lender until such time as all Advances are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.19 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)       Commitment Fees. No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(b)       Defaulting Lender Cure. If the Company and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

 

Section 3.01     Conditions Precedent to Effectiveness.

 

This Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:

 

(a)       As of the Effective Date, there shall have occurred no Material
Adverse Change since December 31, 2016 that has not been publicly disclosed.

 

(b)       As of the Effective Date, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Company or any of its
Subsidiaries pending or, to the knowledge of the Company, threatened before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect that has not been publicly disclosed prior to the
date hereof or (ii) could reasonably be likely to affect the legality, validity
or enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

 

(c)       As of the Effective Date, all governmental and third party consents
and approvals necessary in connection with the transactions contemplated hereby,
if any, shall have been obtained (without the imposition of any conditions that
are not acceptable to the Lenders) and shall remain in effect.

 

(d)       As of the Effective Date, the Company shall have paid all reasonable
accrued fees and expenses of the Agent, the Syndication Agents, the Lead
Arrangers and the Lenders

 

28 

 

(including the reasonable accrued and invoiced fees and expenses of one counsel
to the Agent).

 

(e)       On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:

 

(i)       The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

(ii)       No event has occurred and is continuing that constitutes a Default.

 

(f)       The Agent shall have received on or before the Effective Date the
following, each dated such date, in form and substance satisfactory to the
Agent:

 

(i)       To the extent requested by a Lender at least three Business Days prior
to the Effective Date, Revolving Credit Notes payable to the order of each
Lender.

 

(ii)       Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes, including, without limitation, copies
of the articles of incorporation and bylaws of the Company.

 

(iii)       A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

 

(iv)       Favorable opinions of one or more counsel to the Company, in form and
substance reasonably satisfactory to the Agent and the Lenders.

 

(v)       An executed copy of this Agreement from each party hereto.

 

(g)       The Agent shall have received evidence of (i) the termination of the
commitments to make extensions of credit to the Company and the Borrowing
Subsidiaries by the lenders party to each of the Existing Credit Agreements and
(ii) payment in full of all amounts owing under each of the Existing Credit
Agreements. Each of the Lenders that is a party to any of the Existing Credit
Agreements hereby waives the requirement of prior notice of termination of the
commitments under each Existing Credit Agreement.

 

Section 3.02     Conditions Precedent to Each Revolving Credit Borrowing.

 

The obligation of each Lender to make a Revolving Credit Advance on the occasion
of each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing:

 

(a)       the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing and the acceptance by any
Borrower of the proceeds of such Revolving Credit Borrowing shall constitute a
representation and warranty by the Company and such Borrower that on the date of
such Borrowing such statements are true):

 

(i)       The representations and warranties contained in Section 4.01 (except
the

 

29 

 

representations set forth in the last sentence of subsection (e) thereof and in
subsection (f) thereof (other than clause (ii) thereof)) are correct on and as
of the date of such Revolving Credit Borrowing, before and after giving effect
to such Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and

 

(ii)       No event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default; and

 

(b)       the Agent shall have received the Notice of Revolving Credit Borrowing
and, in the case of the first Borrowing by a Borrowing Subsidiary, the Agent
shall have received such Revolving Credit Notes as have been requested pursuant
to Section 2.13(e), corporate documents, resolutions and legal opinions relating
to such Borrowing Subsidiary as the Agent may reasonably require.

 

Section 3.03     Determinations Under Section 3.01.

 

For purposes of determining compliance with the conditions specified in Section
3.01, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to the
proposed Effective Date, as notified by the Company to the Lenders, specifying
its objection thereto. The Agent shall promptly notify the Lenders and the
Company of the occurrence of the Effective Date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01     Representations and Warranties of the Company.

 

The Company represents and warrants as follows:

 

(a)       The Company is a corporation duly organized and validly existing under
the laws of the State of North Carolina.

 

(b)       The execution, delivery and performance by the Company of this
Agreement and the Notes, if any, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Company’s articles of incorporation or by-laws or (ii) in any material respect,
any law or any material contractual restriction binding on or affecting the
Company.

 

(c)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required, other than those that have been obtained prior to the date
hereof and remain in effect, for the due execution, delivery and performance by
the Company of this Agreement or the Notes.

 

(d)       This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Company. This
Agreement is, and each of the Notes when delivered hereunder will be, the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with their respective terms.

 

30 

 

(e)       The Consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2016, and the related Consolidated statements of income and cash
flows and common shareholders’ equity of the Company and its Subsidiaries for
the fiscal year then ended, accompanied by an opinion of KPMG LLP, independent
registered public accounting firm, present fairly, in all material respects, the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the Consolidated results of the operations of the Company and its
Subsidiaries for the year ended on such date, all in accordance with United
States generally accepted accounting principles consistently applied. Since
December 31, 2016, there has been no Material Adverse Change that has not been
publicly disclosed prior to the date hereof.

 

(f)       There is no pending or, to the Company’s knowledge, threatened,
action, suit, investigation, litigation or proceeding affecting the Company
before any court, governmental agency or arbitrator that (i) would be reasonably
likely to have a Material Adverse Effect that has not been publicly disclosed
prior to the date hereof or (ii) would reasonably be likely to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

 

(g)       The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock in violation of the margin rules.

 

(h)       Neither the Company nor any of its Borrowing Subsidiaries is or is
required to be registered as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

(i)       No Borrower is included on the SDN List or is located or organized in
a Sanctioned Country.

 

ARTICLE V

COVENANTS OF THE COMPANY

 

Section 5.01     Affirmative Covenants.

 

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will:

 

(a)       Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and Anti-Corruption Laws, except where
failure so to comply would not, and would not be reasonably likely to, have a
Material Adverse Effect, and maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance with such laws, rules
regulations and orders in all material respects.

 

(b)       Payment of Taxes, Etc. Except where failure to do so would not, and
would not be reasonably likely to, have a Material Adverse Effect, pay and
discharge, and cause each of its Subsidiaries to pay and discharge, before the
same shall become delinquent, (i) all taxes, assessments and governmental
charges or levies imposed upon it or upon its property and (ii) all

 

31 

 

lawful claims that, if unpaid, might by law become a Lien upon its property.
Notwithstanding the preceding sentence, neither the Company nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors and such contested payment would be reasonably
likely to have a Material Adverse Effect.

 

(c)       Preservation of Corporate Existence, Etc. (i) Preserve and maintain
its corporate existence; provided, however, that the Company may consummate any
merger or consolidation permitted under Section 5.02(b); and (ii) preserve and
maintain, and cause each of its Material Subsidiaries to preserve and maintain,
its rights (charter and statutory) and franchises; provided, however, that
neither the Company nor any of its Material Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors (or other relevant
governing body) of the Company or such Material Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company or such Material Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company, such
Material Subsidiary or the Lenders.

 

(d)       Reporting Requirements. Furnish to the Agent:

 

(i)       as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Company as
having been prepared in accordance with GAAP, it being agreed that delivery of
the Company’s Quarterly Report on Form 10-Q will satisfy this requirement;

 

(ii)       as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Consolidated Subsidiaries, containing the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
KPMG LLP or other independent public accountants, it being agreed that delivery
of the Company’s Annual Report on Form 10-K will satisfy this requirement;

 

(iii)       as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto; and

 

(iv)       promptly after the sending or filing thereof copies of all annual
reports and proxy solicitations that the Company sends to any of its security
holders, and copies of all reports on Form 8-K that the Company or any
Subsidiary files with the Securities and Exchange Commission.

 

Reports and financial statements required to be delivered by the Company
pursuant to this

 

32 

 

subsection (d) shall be deemed to have been delivered on the date on which the
Company posts such reports, or reports containing such financial statements, on
its website on the Internet at www.pepsico.com, at www.sec.gov or at such other
website identified by the Company in a notice to the Agent and that is
accessible by the Lenders without charge.

 

Section 5.02     Negative Covenants.

 

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will not:

 

(a)       Secured Debt. Create or suffer to exist, or permit any of its
Restricted Subsidiaries to create or suffer to exist, any Debt secured by a Lien
on (i) any Principal Property, (ii) any shares of stock of a Restricted
Subsidiary or (iii) any Debt of any Restricted Subsidiary unless the Company or
such Restricted Subsidiary secures or causes such Restricted Subsidiary to
secure the Advances and all other amounts payable under this Agreement and the
Notes equally and ratably with such secured Debt, so long as such secured Debt
shall be so secured, unless after giving effect thereto the aggregate amount of
all such Debt so secured does not exceed 15% of Consolidated Net Tangible Assets
at such time, provided that the foregoing restriction does not apply to Debt
secured by:

 

(i)       Liens existing prior to the date hereof;

 

(ii)       Liens on property of, or on shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Restricted
Subsidiary;

 

(iii)       Liens in favor of the Company or any Restricted Subsidiary;

 

(iv)       Liens in favor of any governmental bodies to secure progress or
advance payments;

 

(v)       Liens on property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or
construction thereon or to secure any Debt incurred prior to, at the time of, or
within 120 days after the later of the acquisition, the completion of
construction, or the commencement of full operation of such property or within
120 days after the acquisition of such shares or Debt for the purpose of
financing all or any part of the purchase price thereof or construction thereon;
and

 

(vi)       any extension, renewal or refunding referred to in the foregoing
clauses (i) to (v), inclusive.

 

Notwithstanding the foregoing, neither the Company nor any Restricted Subsidiary
shall be required to secure the Advances or any other amount payable under this
Agreement with more than 65% of the capital stock (as measured by vote or value)
of, or any of the assets of, any “controlled foreign corporation,” within the
meaning of Section 957(a) of the Internal Revenue Code unless other Debt of the
Company or any Restricted Subsidiary is so secured.

 

(b)       Mergers, Etc. Consolidate or merge with or into any other corporation,
or convey or transfer all or substantially all of its properties and assets to,
any Person unless:

 

33 

 

(i)       either (A) the Company shall be the continuing corporation or (B) the
corporation formed by such consolidation or into which the Company is merged or
the Person which acquires by conveyance or transfer all or substantially all of
the properties and assets of the Company shall be a corporation that (1) has
obtained a rating on its long-term indebtedness of A- or higher from Standard &
Poor’s Financial Services LLC (or any successor thereto) and Aa3 or higher from
Moody’s Investors Service, Inc. (or any successor thereto), (2) is organized and
existing under the laws of the United States of America or any State thereof or
the District of Columbia and (3) shall expressly assume the Company’s
obligations under this Agreement pursuant to documentation in form and substance
reasonably satisfactory to the Agent; and

 

(ii)       immediately prior to and after giving effect to such transaction, no
Default shall have occurred and be continuing.

 

The requirement of Section 5.02(b)(i)(A) will not apply to any merger or
consolidation of the Company with or into an Affiliate solely for the purpose of
reincorporating the Company in a jurisdiction referred to in Section
5.02(b)(i)(B)(2). In any case in which the Company is merged or consolidated in
accordance with this Section 5.02(b), the Company shall provide to each Lender
such information as such Lender may reasonably request to satisfy “know your
customer” and similar requirements.

 

ARTICLE VI

EVENTS OF DEFAULT

 

Section 6.01     Events of Default.

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)       Any Borrower shall fail to pay any principal of, or interest on, any
Advance or to make any other payment under this Agreement or any Note, in each
case within five Business Days after the same becomes due and payable; or

 

(b)       Any representation or warranty made by the Company herein or by any
Borrower in connection with this Agreement (including without limitation by any
Borrowing Subsidiary pursuant to any Designation Letter) shall prove to have
been incorrect in any material respect when made; or

 

(c)       (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d) or 5.02, or (ii) the Company shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Lender; or

 

(d)       The Company or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $500,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Company or such Material Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument

 

34 

 

relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or

 

(e)       The Company or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

 

(f)       Any judgment or order for the payment of money in excess of
$500,000,000 shall be rendered against the Company or any of its Material
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(f) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A” by A.M. Best Company (or any successor
thereto), has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order; or

 

(g)       Any event, action or condition with respect to an employee benefit
plan of the Company subject to Title IV of ERISA results in any penalty or
action pursuant to ERISA that has a Material Adverse Effect;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company declare the Advances,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Company; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Company under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, protest or any notice of any

 

35 

 

kind, all of which are hereby expressly waived by the Company.

 

ARTICLE VII

THE AGENT

 

Section 7.01     Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as expressly
provided herein, the provisions of this Article are solely for the benefit of
the Agent and the Lenders, and the Borrowers shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Company pursuant to the terms of this
Agreement.

 

Section 7.02     Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 7.03     Exculpatory Provisions.

 

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any debtor relief law; and

 

36 

 

(iii)       shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

(b)       The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Company or a Lender.

 

(c)       The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

Section 7.04     Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Advance. The Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05     Indemnification.

 

The Lenders agree to indemnify the Agent (to the extent not reimbursed by the
Company), ratably according to the respective outstanding principal amounts of
the Revolving Credit Advances then made by each of them (or if no Revolving
Credit Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees)

 

37 

 

incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company.

 

Section 7.06     Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent and approved by the Company. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non appealable
judgment that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 7.07     Resignation of Agent.

 

(a) The Agent may at any time give notice of its resignation to the Lenders and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor approved by the Company,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)       If the Person serving as Agent is a Defaulting Lender pursuant to
clause (e) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and appoint a successor approved by the Company. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and (2)
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent, and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Company to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article (and, as to the Agent, Section 8.04)
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as

 

38 

 

Agent.

 

Section 7.08     Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 7.09     Syndication Agent and Lead Arrangers.

 

Without prejudice to the obligations of the Agent hereunder, the Syndication
Agent and Lead Arrangers, in their capacities as such, have no duties,
obligations or responsibilities under this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or the Revolving
Credit Notes, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Company and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitment of a Lender or subject a Lender to any additional obligations, (c)
reduce the principal of, or rate of interest on, the Revolving Credit Advances
or any fees or other amounts payable hereunder, (d) postpone any date fixed for
any payment of principal of, or interest on, the Revolving Credit Notes or any
fees or other amounts payable hereunder, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Revolving Credit
Notes, or the number of Lenders, that shall be required for the Lenders or any
of them to take any action hereunder, (f) release the guarantee as set forth in
Section 9.01, (g) modify Section 2.15 or any other provision of this Agreement
that relates to the pro rata treatment of the Lenders hereunder or (h) amend
this Section 8.01; and provided, further that no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Note.

 

If the Agent and the Company acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document, then the Agent and the Company shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement if the same is not objected to in writing by the Required Lenders to
the Agent within five Business Days following receipt of notice thereof.

 

39 

 

Section 8.02     Notices, Etc.

 

(a)       All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopier communication) and mailed,
telecopied, or delivered or (y) as and to the extent set forth in Section
8.02(b) and in the proviso to this Section 8.02(a), if to any Borrower, to the
Company at its address at 700 Anderson Hill Road, Purchase, New York 10577,
Attention: Assistant Treasurer, Telecopier No. (914) 253-3303, with a copy to
General Counsel, Telecopier No. (914) 253-3123; if to any Initial Lender, at its
Domestic Lending Office set forth in its Administrative Questionnaire; if to any
other Lender, at its Domestic Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender; and if to the Agent, at the
Agent’s Address; or, as to the Company or the Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Company and the Agent, provided that materials
required to be delivered pursuant to Section 5.01(d) shall be delivered to the
Agent as specified in the last sentence of Section 5.01(d). All such notices and
communications mailed or sent by hand or overnight courier service shall be
deemed to have been given when received; notices and communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
received during normal business hours for the recipient, shall be deemed to have
been received at the opening of business on the next business day for the
recipient). The Company and the Agent may agree to accept notice and other
communications by electronic means pursuant to procedures approved by both
parties.

 

(b)       The Company agrees that the Agent may make any written information,
documents, instruments and other written materials that have been provided to
the Agent pursuant to the terms hereof (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”). The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

(c)       Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) received by it during its normal business hours
specifying that any Communications have been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement; provided that if requested by any
Lender the Agent shall deliver a copy of the Communications to such Lender by
e-mail or telecopier. Each Lender agrees (i) to notify the Agent in writing of
such Lender’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.

 

Section 8.03     No Waiver; Remedies.

 

No failure on the part of any Lender or the Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single

 

40 

 

or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 8.04     Costs and Expenses.

 

(a)       The Company agrees to pay on demand all reasonable costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 8.04(a).

 

(b)       The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of, or in connection with the preparation for
a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, whether or not such investigation, litigation or proceeding is
brought by any Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. No Indemnified Party shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement. No party hereto shall have any liability to any other party
hereto for any indirect, punitive or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith.

 

(c)       If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or if any Eurodollar Rate Advance is assigned on any day other than the last day
of an Interest Period therefor as a result of a request by Company pursuant to
Section 2.05 or 8.07, the Company shall, upon demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

 

(d)       Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Company contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination of this Agreement.

 

41 

 

Section 8.05     Right of Set-off.

 

Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the Note
held by such Lender, whether or not such Lender shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured,
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.19 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Company after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.

 

Section 8.06     Binding Effect.

 

This Agreement shall become effective on the Effective Date and thereafter shall
be binding upon and inure to the benefit of the Company, each Borrowing
Subsidiary (if any), the Agent and each Lender and their respective successors
and assigns, except that other than in accordance with Section 5.02(b), the
Company shall not assign its rights and obligations hereunder or any interest
herein without the prior written consent of all of the Lenders.

 

Section 8.07     Assignments and Participations.

 

(a)       Each Lender may, upon ten days’ notice to the Agent and with the prior
consent of the Company (which consent shall not be unreasonably withheld or
delayed) and, if demanded by the Company pursuant to Section 2.05 (b) or
2.06(b), upon at least 20 Business Days’ notice to such Lender and the Agent,
will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and the
Revolving Credit Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
or an affiliate of a Lender, or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $10,000,000, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Company pursuant to this Section 8.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be

 

42 

 

obligated to make any such assignment as a result of a demand by the Company
pursuant to this Section 8.07(a) unless and until such Lender shall have
received one or more payments from either the Company or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register (as defined in clause (d) below), an Assignment and
Assumption, together with any Revolving Credit Note requested pursuant to
Section 2.13(e) subject to such assignment and a processing and recordation fee
of $3,500, and (vii) the Eligible Assignee shall complete, execute and deliver
to the Borrowers and Agent the appropriate tax form pursuant to Section 2.14.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption and upon compliance
with clause (vii) of the previous sentence, (x) the assignee thereunder shall be
a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto); provided that an assigning Lender’s rights to
indemnification and reimbursement pursuant to Section 8.04 and its rights and
obligations under Sections 2.11 and 2.14 shall survive assignment hereunder.

 

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Agent and the Company, the option to provide to the Borrowers all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to Section 2.01, provided that (i)
nothing herein shall constitute a commitment by any SPV to make any Advance,
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof and (iii) the Borrowers may bring any
proceeding against either the Granting Lender or the SPV in order to enforce any
rights of the Borrowers hereunder. The making of an Advance by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Advance were made by the Granting Lender. Each party hereto hereby
agrees that no SPV shall be liable for any payment under this Agreement for
which a Lender would otherwise be liable, for so long as, and to the extent, the
related Granting Lender makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof arising out of any claim against such SPV
under this Agreement. In addition, notwithstanding anything to the contrary
contained in this Section, any SPV may with notice to, but without the prior
written consent of, the Company or the Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to its
Granting Lender or to any financial institutions (consented to by the Company
and the Agent) providing liquidity and/or credit support (if any) with respect
to commercial paper issued by such SPV to fund such Advances and such SPV may
disclose, on a confidential basis, confidential information with respect to the
Company and its Subsidiaries to any rating agency,

 

43 

 

commercial paper dealer or provider of a surety, guarantee or credit liquidity
enhancement to such SPV. This paragraph may not be amended without the consent
of any SPV at the time holding Advances under this Agreement.

 

(b)       By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.

 

(c)       Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company. The relevant Borrower, at its
own expense, shall if so requested pursuant to Section 2.13(e) execute and
deliver to the Agent in exchange for the surrendered Revolving Credit Note a new
Revolving Credit Note to the order of such Eligible Assignee in an amount equal
to the Commitment assumed by it pursuant to such Assignment and Assumption and,
if the assigning Lender has retained a Commitment hereunder, a new Revolving
Credit Note to the order of the assigning Lender in an amount equal to the
Commitment retained by it hereunder. Such new Revolving Credit Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Revolving Credit Note or Notes, shall be dated the
effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A hereto.

 

(d)       The Agent acting solely for this purpose as a nonfiduciary agent of
the relevant Borrower shall maintain at its address referred to in Section 8.02
if such address is within the United States and, if not, at one of its offices
located within the United States a copy of each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and, with respect to Lenders, the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The

 

44 

 

entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender, as to its Commitment, at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)       Each Lender may, with the prior consent of the Company (which consent
shall not be unreasonably withheld or delayed), upon notice to the Agent, sell
participations to one or more banks or other entities in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation or release the Company from its
obligations hereunder, including, without limitation, its obligations under
Article IX. Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the relevant Borrower, maintain a register at
one of its offices located within the United States on which it enters the name
and address of each participant and the Commitment of, and principal amount of
the Advances owing to, each participant from time to time (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement.

 

(f)       Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender.

 

(g)       Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it), in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any other central bank having jurisdiction over such Lender.

 

45 

 

Section 8.08     Confidentiality.

 

Neither the Agent nor any Lender shall disclose any Confidential Information to
any Person without the consent of the Company, other than (a) to the Agent’s or
such Lender’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective assignees and participants, and then only
on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender, (d) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking or any
regulatory authority (including any self-regulatory authority), (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder and
(f) disclosures of information pertaining to this Agreement of the sort
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that such disclosure
is limited to information identifying the Company, the type, amount and maturity
of the credit facility established hereby and the roles and titles of the Lead
Arrangers, Agent and Syndication Agent named on the cover hereof (and excluding
any confidential information relating to the business of the Company).

 

In addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to make available to
the public only such information as such person normally makes available in the
course of its business of assigning identification numbers.

 

The Agent agrees to provide to the Company each interest rate that is furnished
by any Reference Bank to the Agent pursuant to Section 2.08 (each, a “Reference
Bank Rate”). At the time such information is provided, the Agent may advise the
Company in writing that such information is to be treated by the Company as
confidential information pursuant to this Section 8.08, in which event the
Company shall exercise the same degree of care to maintain the confidentiality
of such Reference Bank Rate(s) as the Company accords its own confidential
information. Notwithstanding the foregoing, (i) the Company may disclose any
actual interest rate payable under this Agreement, and (ii) the Company may
disclose any Reference Bank Rate (a) to its Affiliates and to its and its
Affiliates’ officers, directors, employees, agents and advisors and to actual or
prospective assignees, and then only on a confidential basis, (b) as consented
to by the applicable Reference Bank, (c) as required by any law, rule or
regulation or judicial process, (d) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (e) to any rating agency when required
by it, provided that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any such information, (f) as
requested or required by any state, federal or foreign authority or examiner
regulating the Company or any of its Subsidiaries or any regulatory authority
(including any self-regulatory authority) or (g) to the extent such Reference
Bank Rate becomes publicly available other than as a result of a breach of this
paragraph.

 

Section 8.09     Governing Law.

 

This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.

 

46 

 

Section 8.10     Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 8.11     Jurisdiction, Etc.

 

(a)       Each of the parties hereto hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Lender or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding to enforce a judgment relating to this Agreement or any other Loan
Document against any other party hereto or its properties in the courts of any
jurisdiction.

 

(b)       Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(c)       Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law

 

Section 8.12     WAIVER OF JURY TRIAL.

 

EACH BORROWER, THE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
NOTES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 8.13 USA PATRIOT Act Notice.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed

 

47 

 

into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender or the Agent, as applicable, to identify the Company in accordance with
the Act.

 

Section 8.14     No Fiduciary Duties.

 

The Company acknowledges that the Agent, the Lenders and their respective
Affiliates may have economic interest that conflict with those of the Company
and its Subsidiaries. The Company agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, the Company and its Affiliates, on the one hand, and the Agent, the
Lenders and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Lenders or their respective Affiliates and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.

 

Section 8.15     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

Notwithstanding anything to the contrary in this Agreement, any Note or in any
other agreement, arrangement or understanding among any such parties with
respect to the subject matter hereof, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under this Agreement, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

In the event a Lender has been notified by an EEA Resolution Authority that it
has or may be subject to a Bail-In Action, it shall immediately notify the Agent
who shall in turn promptly notify the Company.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

48 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

ARTICLE IX

GUARANTEE

 

Section 9.01     Guarantee.

 

The Company hereby unconditionally and irrevocably guarantees to each Lender and
the Agent and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the principal of and interest on the Advances to and the Notes of
(to the extent of the principal of and interest on Advances made to) each
Borrowing Subsidiary and all other amounts whatsoever from time to time now or
hereafter owing to the Lenders or the Agent or any of them by any Borrowing
Subsidiary under this Agreement pursuant to such Borrowing Subsidiary’s
Designation Letter, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Company hereby further agrees that if any Borrowing
Subsidiary shall fail to pay in full when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any of the Guaranteed
Obligations, the Company will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

Section 9.02     Obligations Unconditional.

 

(a)       The obligations of the Company under this Article IX, and the
obligations (if

 

49 

 

any) of the Company assumed pursuant to Section 2.17(b), are unconditional
irrespective of (i) the value, genuineness, legality, validity, regularity or
enforceability of any of the Guaranteed Obligations, (ii) any modification,
amendment or variation in or addition to the terms of any of the Guaranteed
Obligations or any covenants in respect thereof or any security therefor, (iii)
any extension of time for performance or waiver of performance of any covenant
of any Borrowing Subsidiary or any failure or omission to enforce any right with
regard to any of the Guaranteed Obligations, (iv) any exchange, surrender,
release of any other guaranty of or security for any of the Guaranteed
Obligations, or (v) any other circumstance whatsoever which may or might
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent hereof that the obligations of the Company under this
Article IX shall be absolute and unconditional under any and all circumstances.

 

(b)       The Company hereby expressly waives diligence, presentment, demand,
protest and all notices whatsoever with regard to any of the Guaranteed
Obligations and said obligations assumed under Section 2.17(b) and any
requirement that the Agent or any Lender exhaust any right, power or remedy or
proceed against any Borrowing Subsidiary or any other Person hereunder or under
the Designation Letter of such Borrowing Subsidiary or under any Note of such
Borrowing Subsidiary or any other guarantor of or any security for any of the
Guaranteed Obligations. The obligations of the Company under this Article IX
constitute a guarantee of payment and not of collection.

 

Section 9.03     Reinstatement.

 

The guarantee in this Article IX shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Borrowing
Subsidiary in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder(s) of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

 

Section 9.04     Subrogation.

 

Until the termination of the Commitments and the payment in full of the
principal of and interest on the Advances and all other amounts payable to the
Agent or any Lender hereunder, the Company hereby irrevocably waives all rights
of subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under the Federal Bankruptcy Code) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article IX.

 

Section 9.05     Remedies.

 

The Company agrees that, as between the Company on the one hand and the Lenders
and the Agent on the other hand, the obligations of any Borrowing Subsidiary
guaranteed under this Agreement may be declared to be forthwith due and payable,
or may be deemed automatically to have been accelerated, as provided in
Article VI, for purposes of Section 9.01 hereof notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
such Borrowing Subsidiary or otherwise) preventing such declaration as against
such Borrowing Subsidiary and that, in the event of such declaration or
automatic acceleration such obligations (whether or not due and payable by such
Borrowing Subsidiary) shall forthwith become due and payable by the Company for
purposes of said Section 9.01.

 

Section 9.06     Continuing Guarantee.

 

The guarantee in this Article IX is a continuing guarantee and shall apply to
all Guaranteed

 

50 

 

Obligations whenever arising.

 

[Remainder of Page Intentionally Left Blank]

 

51 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

 



  PEPSICO, INC.                     By:  /s/ Kenneth Smith     Name: Kenneth
Smith     Title:   Senior Vice President, Finance and Treasurer                
            By:  /s/ Ada Cheng     Name: Ada Cheng     Title: Vice President and
Assistant Treasurer  

PepsiCo 5-Year Credit Agreement Signature Page

 



 

  CITIBANK, N.A.     as Agent                     By:  /s/ Carolyn Kee     Name:
Carolyn Kee     Title: Vice President             Initial Lenders            
CITIBANK, N.A.             By:  /s/ Carolyn Kee     Name: Carolyn Kee     Title:
Vice President                     BANK OF AMERICA, N.A.             By:  /s/ J.
Casey Cosgrove     Name: J. Casey Cosgrove     Title: Director                  
  JPMORGAN CHASE BANK, N.A.             By:  /s/ Tony Yung     Name: Tony Yung  
  Title: Executive Director                     BNP PARIBAS             By:  /s/
Pamela J. Fitton     Name: Pamela J. Fitton     Title: Managing Director        
            By:  /s/ Richard Pace     Name: Richard Pace     Title: Managing
Director  

 



PepsiCo 5-Year Credit Agreement Signature Page

 



 

 

  DEUTSCHE BANK AG NEW YORK BRANCH             By:  /s/ Ming K. Chu     Name:
Ming K. Chu     Title: Director                     By:  /s/ Peter Cucchiara    
Name: Peter Cucchiara     Title: Vice President                     GOLDMAN
SACHS BANK USA             By:  /s/ Annie Carr     Name: Annie Carr     Title:
Authorized Signatory                     HSBC BANK USA, NATIONAL ASSOCIATION    
        By:  /s/ Thomas Foley     Name: Thomas Foley     Title: Managing
Director                     MIZUHO BANK, LTD.             By:  /s/ Tracy Rahn  
  Name: Tracy Rahn     Title: Authorized Signatory                     MORGAN
STANLEY BANK, N.A.             By:  /s/ Michael King     Name: Michael King    
Title: Authorized Signatory                     MORGAN STANLEY SENIOR FUNDING,
INC.             By:  /s/ Michael King     Name: Michael King     Title: Vice
President  

PepsiCo 5-Year Credit Agreement Signature Page

 



 

  BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH             By:  /s/
Mauricio Benitez     Name: Mauricio Benitez     Title: Executive Director      
              By:  /s/ Cara Younger     Name: Cara Younger     Title: Director  
                  UBS AG, STAMFORD BRANCH             By:  /s/ Darlene Arias    
Name: Darlene Arias     Title: Director                     By:  /s/ Craig
Pearson     Name: Craig Pearson     Title: Associate Director                  
  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED             By:  /s/ Robert
Grillo     Name: Robert Grillo     Title: Director                     BANK OF
CHINA, NEW YORK BRANCH             By:  /s/ Raymond Qiao     Name: Raymond Qiao
    Title: Managing Director                     BARCLAYS BANK PLC            
By:  /s/ Vanessa Kurbatskiy     Name: Vanessa Kurbatskiy     Title: Vice
President             ING BANK N.V., DUBLIN BRANCH             By:  /s/ Sean
Hassett     Name: Sean Hassett     Title: Director                     By:  /s/
Barry Fehily     Name: Barry Fehily     Title: Country Manager                  
  PNC BANK NATIONAL ASSOCIATION             By:  /s/ Michael A. Richards    
Name: Michael A. Richards     Title: Senior Vice President                    
ROYAL BANK OF CANADA             By:  /s/ Mohannad Hammad     Name: Mohannad
Hammad     Title: Vice President NCG – Finance                     SOCIETE
GENERALE             By:  /s/ Shelley Yu     Name: Shelley Yu     Title:
Director                     THE BANK OF NEW YORK MELLON             By:  /s/
Thomas J. Tarasovich, Jr.     Name: Thomas J. Tarasovich, Jr.     Title: Vice
President                     THE NORTHERN TRUST COMPANY             By:  /s/
Ashish Bhagwat     Name: Ashish Bhagwat     Title: Senior Vice President        
    THE TORONTO-DOMINION BANK, NEW YORK BRANCH as an Initial Lender            
By:  /s/ Annie Dorval     Name: Annie Dorval     Title: Authorized Signatory    
                U.S. BANK NATIONAL ASSOCIATION             By:  /s/ Ken Gorski  
  Name: Ken Gorski     Title: Vice President  

 

 



PepsiCo 5-Year Credit Agreement Signature Page

 



 

 



Schedule I

 

Agent’s Address

 

Citibank, N.A.



1615 Brett Road, Building #3 

New Castle, Delaware 19720

 

Attention: Bank Loan Syndications



Telecopier No.: (646) 274-5080 

Telephone No (302) 894-6010

 

 

 

Exhibit A to

Credit Agreement

 

FORM OF REVOLVING CREDIT NOTE

 

U.S.$__________

 

Dated: __________, 20__

 

FOR VALUE RECEIVED, the undersigned, PEPSICO, INC., a North Carolina corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of _____________________
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Five-Year Credit Agreement dated as of June 5, 2017
among the Borrower, the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds
for the account of the Lender. Each Revolving Credit Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note. Each such endorsement shall constitute prima facie evidence of
the accuracy of the information so endorsed.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

 

 

This Promissory Note shall be governed by, and construed in accordance with the
laws of the State of New York.

 

  PEPSICO, INC.               By:     Name:     Title:           By:     Name:  
  Title:  

2

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date



Amount of

Advance

Amount of

Principal Paid

Or Prepaid

Unpaid Principal

Balance

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                           

 

 

Exhibit B to

Credit Agreement

 

FORM OF NOTICE OF REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent



for the Lenders parties 

to the Credit Agreement



referred to below

 

_________________________   _________________________ [Date]

 

 

Attention: _______________

 

Ladies and Gentlemen:

 

The undersigned, PepsiCo, Inc. (the “Company”), refers to the Five-Year Credit
Agreement, dated as of June 5, 2017 (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

(i)       The Business Day of the Proposed Revolving Credit Borrowing is ______,
____.

 

(ii)       The Type of Advances constituting the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)       The aggregate amount of the Proposed Revolving Credit Borrowing is
$________.

 

(iv)       The identity of the Borrower for the Proposed Revolving Credit
Borrowing is ______________, a ______________ corporation.

 

[(v)       The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Revolving Credit Borrowing is ____ month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(a)       the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (ii)
thereof)) are correct, before and after giving effect

 

 

 

to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date;

 

(b)       no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and

 

(c)       the aggregate amount of the Proposed Revolving Credit Borrowing and
all other Borrowings to be made on the same day under the Credit Agreement is
within the aggregate amount of the unused Commitments of the Lenders.

 

  Very truly yours,         PEPSICO, INC.               By:     Name:     Title:
          By:     Name:     Title:  

 

 

Exhibit C to

Credit Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor: ______________________________       2. Assignee:
______________________________ [and is an Affiliate/ of [identify Lender]      
3. Company: PepsiCo, Inc.      

 

4. Agent: Citibank, N.A., as the administrative agent under the Credit
Agreement.      

5. Credit Agreement: Five-Year Credit Agreement, dated as of June 5, 2017, among
PepsiCo, Inc. (the “Company”), the Lenders party thereto and Citibank, N.A., as
Agent.

 

 

6. Assigned Interest:

 

Facility Assigned

Aggregate

Amount of

Commitment/

Advances

for all Lenders*

Amount of

Commitment/

Advances

Assigned*

Percentage

Assigned of

Commitment/

Advances1

        Revolving Credit $________________ $________________ ______________%

 

 

 [7. Trade Date: __________________]2

 

Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:       Title:         ASSIGNEE  
[NAME OF ASSIGNEE]         By:       Title:

 

 

 

 

 



*Amount to be adjusted to take into account any payments or prepayments made
between the Trade Date and the Effective Date.



1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.



2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



2

 

 

Consented to and Accepted:

 

CITIBANK, N.A., as     Administrative Agent         By:          Title:        
Consented to:         PEPSICO, INC.         By:          Title:  

3

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR



ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1.       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered or deemed delivered pursuant to Section
5.01(d) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Lender that is not
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Foreign Lender”), attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the

 

 

 

Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

2

 

Exhibit D to

Credit Agreement

 

FORM OF DESIGNATION LETTER

 

__________, 20__

 

To Citibank, N.A.,



as Agent

 

Attention:

 

Ladies and Gentlemen:

 

We make reference to the Five-Year Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) dated as of June 5, 2017 among PepsiCo, Inc., (the
“Company”), Citibank, N.A., as Agent (the “Agent”), and the banks party thereto
(the “Initial Lenders”).

 

The Company hereby designates [_______________] (the “Borrowing Subsidiary”), a
Subsidiary of the Company and a corporation duly incorporated under the laws of
[_______________], as a Borrower in accordance with Section 2.17 of the Credit
Agreement until such designation is terminated in accordance with said Section
2.17.

 

The Borrowing Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
letter, such Borrowing Subsidiary shall be a Borrower for purposes of the Credit
Agreement and agrees to be bound by and perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower. The Borrowing Subsidiary hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including notices of Borrowing under the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Agent and each Lender may
conclusively rely on the foregoing authorization.

 

The Company hereby represents and warrants to the Agent and each Lender that,
before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Section 4.01 of the Credit Agreement
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f) thereof (other than clause (ii) thereof)) are true
and correct on the Effective Date as if made on and as of the date hereof and
(ii) no Default has occurred and is continuing. The Borrowing Subsidiary
represents and warrants that each of the representations and warranties set
forth in Section 4.01(a) (as if the reference therein to North

 

 

 

Carolina were a reference to its jurisdiction of organization), (b), (c) and (d)
of the Credit Agreement are true as if each reference therein to the Company
were a reference to the Borrowing Subsidiary and as if each reference therein to
the Loan Documents were a reference to this Designation Letter and the Note, if
any, executed by the Borrowing Subsidiary in connection herewith.

 

The Borrowing Subsidiary is hereby aware that this Designation Letter, the
Credit Agreement and the Notes, if any, shall be governed by, and construed in
accordance with, the laws of the State of New York. The Borrowing Subsidiary
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in New York City for the purposes of all legal proceedings arising out
of or relating to this Designation Letter, the Credit Agreement or the
transactions contemplated thereby. The Borrowing Subsidiary irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. The Borrowing Subsidiary further agrees that
service of process in any such action or proceeding brought in New York may be
made upon it by service upon the Borrower at the “Address for Notices” specified
below its name on the signature page to this Designation Letter.

 

Without limiting the foregoing, the Borrowing Subsidiary joins in the
submission, agreements, waivers and consents in Section 8.11 and 8.12 of the
Credit Agreement.

 

  PEPSICO, INC.         By     Name:     Title:           By     Name:    
Title:           [NAME OF BORROWING SUBSIDIARY]         By     Name:     Title:
 

  Address for Notices:

2

 

ACCEPTED

 

CITIBANK, N.A.,



as Agent

 

By           Title:  

3

 

Exhibit E to

Credit Agreement

 

FORM OF TERMINATION LETTER

 

To Citibank, N.A.,



as Agent

 

Attention:

 

Ladies and Gentlemen:

 

We make reference to the Five-Year Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) dated as of June 5, 2017 by and among PepsiCo, Inc.
(the “Company”), Citibank, N.A., as Agent, and the banks party thereto.

 

The Company hereby terminates the status as a Borrowing Subsidiary of
[______________], a corporation incorporated under the laws of
[_______________], in accordance with Section 2.17 of the Credit Agreement,
effective as of the date of receipt of this notice by the Agent. The undersigned
hereby represents and warrants that all principal of and interest on any Advance
of the above-referenced Borrowing Subsidiary and all other amounts payable by
such Borrowing Subsidiary pursuant to the Credit Agreement have been paid in
full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.

 

  PEPSICO, INC.               By:     Name:     Title:  



 



 



